 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                          EASTERN DISTRICT OF CALIFORNIA

10

11   TROY MCFADYEN, et al.,                    No. 2:18-cv-02912-TLN-DMC
12                  Plaintiffs,
13         v.                                  RELATED CASE ORDER
14   COUNTY OF TEHAMA, et al.,
15                  Defendants.
16   TIFFANY PHOMMATHEP, et al,                No. 2:18-cv-02916-KJM-DMC
17                  Plaintiffs,
18         v.
19   COUNTY OF TEHAMA, et al.,
20
                    Defendants.
21

22   A.H., a Minor, by and through his         No. 2:18-cv-02917-KJM-DMC
     Guardian ad Litem, MARIA MONROY,
23
                    Plaintiff,
24
           v.
25
     COUNTY OF TEHAMA, et al.,
26
                    Defendants.
27

28
 1    JAMES WOOD JR. AND JAMES WOOD                       No. 2:18-cv-02918-WBS-DMC
      SR.,
 2
                          Plaintiff,
 3
                v.
 4
      COUNTY OF TEHAMA, et al.,
 5

 6                      Defendants.
      BOB STEELE, a dependent adult, by and               No. 2:18-cv-02927-TLN-DMC
 7    through his Guardian ad Litem, DAVID
      STEELE, et al.,
 8
                        Plaintiff,
 9
           v.
10
      COUNTY OF TEHAMA, et al.,
11

12                      Defendants.

13           Examination of the above-entitled actions reveals that they are related within the meaning

14   of Local Rule 123(a). The actions involve the same defendants, are based on the same series of

15   events, and involve similar questions of fact and law, and would therefore entail a substantial

16   duplication of labor if heard by different judges. Accordingly, the assignment of the matters to

17   the same judge is likely to affect a substantial savings of judicial effort and is also likely to be

18   convenient for the parties.

19           The parties should be aware that relating the cases under Local Rule 123 merely has the

20   result that these actions are assigned to the same judge. No consolidation of the actions is

21   affected. Under the regular practice of this Court, related cases are generally assigned to the

22   judge and magistrate judge to whom the first filed action was assigned.

23           IT IS THEREFORE ORDERED that:

24           1.      The action denominated 2:18-cv-02916-KJM-DMC, is hereby reassigned to

25                   District Judge Troy L. Nunley and Magistrate Judge Dennis M. Cota for all further

26                   proceedings. Any dates currently set in the reassigned case are hereby

27                   VACATED. Henceforth, the caption on documents filed in the reassigned case

28                   shall be shown as 2:18-cv-02916-TLN-DMC; and
                                                         2
 1          2.      The action denominated 2:18-cv-02917-KJM-DMC, is hereby reassigned to

 2                  District Judge Troy L. Nunley and Magistrate Judge Dennis M. Cota for all further

 3                  proceedings. Any dates currently set in the reassigned case are hereby

 4                  VACATED. Henceforth, the caption on documents filed in the reassigned case

 5                  shall be shown as 2:18-cv-02917-TLN-DMC; and

 6          3.      The action denominated 2:18-cv-02918-WBS-DMC, is hereby reassigned to

 7                  District Judge Troy L. Nunley and Magistrate Judge Dennis M. Cota for all further

 8                  proceedings. Any dates currently set in the reassigned case are hereby

 9                  VACATED. Henceforth, the caption on documents filed in the reassigned case

10                  shall be shown as 2:18-cv-02918-TLN-DMC.

11          IT IS FURTHER ORDERED that the Clerk of Court make appropriate adjustment in the

12   assignment of civil cases to compensate for this reassignment and issue.

13          IT IS SO ORDERED.

14

15   Dated: November 27, 2018

16

17

18                                         Troy L. Nunley
                                           United States District Judge
19

20
21

22

23

24

25

26
27

28
                                                      3
